                                    FILED
     Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 1 of 20 PageID #:248
                                                                Apr.4th
                                        APR   I 5 2019
Judge Sara   Ellis,                   THorrAsGBRtroN
Hi Your Honorabre Judge sara%Eltb'srDtFHg'qq**rhis rerrer reach-
es you in your most Humble State of Mind & that you are at Peace
as it were written sealed & sent to you on this very day.
r have a few issues that i must address & hopefully you can be of
any assistance to me on this.       r first would like-t6 bring your
attention to that there are Documents inside that Corroborite
everything that i'm saying.
Every since the day that the courts Appointed Mr.Kling to my case
he was helping the Goverment Fabricate t.heir case against me.
As you.can see me & Mr.Kling were never in Agreement to l{aive my
Preliminary Examination Heaiing & that Mr.KIIng Deceived the
courts & Lied to me about the Hearing scheduled on August 21st.
Theres Emails Dated on August 21st fiom Mr.Kling telllng me that
lt:.wdi'. a inix up in Court dates but the truth is that iUrfKling was
Actually in Court Violating my Due process.
Then'on October ist i ask Mr.Kling to file a Motion to Dismiss
my Case under Federal Rules to Criminal Precedures Ifg u.s.c.3161
section (s) Time Limits & Exclusions, & he flat out told me
as you can see in the Email Dated on October 1st by Mr.Kling [ro]
Eventhough Mr.Kling can say (No) he should have atio withdrEw
from.my case but instead hb didint, He stayed on my case &
continued to not do what i asked of him but all the while he
continued to help the Goverment by prolonging, First. off he
granted an Extension of time without consurting me first, as
you can see tl. Unopposed Motion for an Extension of time by the
Goverment  on August 31st.
Then on November 7th or the 6th i received a Email from Mr.KIing
saying hq ha! my- Discoyery an he would be bringing it t,o me on
Ilrrt  .friggy but he did'nt. show up until monday rhE 11rh.
I^/hen Mr.Kling came to see me that monday i let him know that his
services were nolonger needed as you cair see by the conversation
he tried to have wiih me on November LzLh tryiirg to sLay on my
Case. On November 11th Mr.KIing al-so Lied to me about rny case be-
ing-under Protective Court OrdEr by the Court l,,7hich i askea you
in court on November 20th & you toid me [r,o] it wasntt, r asted
you was it even Motioned up to the Qourti on November iftn when
Mr.KIing came to see me & you said [no].
The AUSA said Mr.Kling was operating under the Assumption that
she was Motioning yp for- a court order but. Mr.Kling irad my
Discovery on Novenber 6th or 7th, r did'nt see it ilntir tfre 11th
fhe called her & told her to put'it under Protective Order so i
cant see all the things they did to set [rn"] up. ]
Cause if he was operating under the assumption- t[at she was going
to Motion up for a Protective order he had it long before sh6
even attempted to do so as you-can qee she did'nt-Motion up for
a Protective Order until November 15th.
Then the very next day Mr.Kling Motion up to withdraw from my
case as my Attorney on November 16th.
   I
_rt s very crear to me that Mr.Kling never intended to Irairty]
Represent me in this Case. . .
     Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 2 of 20 PageID #:249


From the beginning he was Liein to me trying to Discourage me
from doing what he wouldrnt do for me.fas you can see in-the
Email from October 24Lh.l
I didrnt have the option of choosing who the Goverment Appointed
to my Case and you told me that i could'nt Fire him because the
Goverment Appointed him to me. You said this to me on November 20
th.....
So i want to know who is Responsible for the Irreparable Damage
that Mr.Kling has cause me?
If just because the Goverment appointed him to me & i wasnrt
allowed to I f i-re] him.
I tried to inform you about what Mr.Kling the Renown Law
Professor was doin to me in court on November 20th but you said
you_& Mr.Kling had a long working relationship so i got Scared
to bring it upr BUL i still tried but you said you didrnt want
to hear it....& i only been in your Coirrt Room ihree times sence
youtve had my Case. -
Itts very clear who Mr.Kling was working for an it wasn't me.
this isn-'t justIHarmless Erlor]& t wotr1E [*tre f or this si tuation
Eo be Corrected.....
I PREY THAT HER HONOR CORRECTS THIS SITUATION...

                             THANK YOU
                             Sincerely IVAN K.PARKER

                                                           Case;l'No. 18cr495
     4ilt2019                                                            CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northem Illinois
                           Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 3 of 20 PageID #:250
                                         i Magistrate Judge.            Mailed notice (pk, ) (Entered: l0/18/2018)
     l0lt9l.20l8 i                 32        EXECUTIVE COMMITTEE ORDER: Case as to Ivan Parker referred to Magistrate Judge
                                             Honorable Maria Valdez. Signed by Executive Committee on l0/ 1912018.(pk,) (Entered:
                                             l0/ l912018)
                                   "***i*-*-**"
     10123t2018                    33 i MINUTE entry before the Honorable Maria Valdez as to Defendant Ivan Parker: Arraignment
                                       i hearing is set for l0l25l 18 at I l:00 a.m. in Courtroom l04l . Mailed notice (lp, ) (Entered:




                            i           j    !::lY'k"1l0ll?/r_9_lt,^l3ji":y'r :-10/17120'                                    8l tpk, )     (E,,."               8)
                            i1
    t0t24t20t8              ;I     3-5 i LETTER from Ivan Parker dated8l5l20l8. (Envelope not postmarked-institution mail l0-19-
                                         i   a(\1o /^1. \ /r-.^-^r. rn /-</^^r o\
                                             2018 (pk,  ) (Entered: 1012512018)

                            I      36 i ORAL MOTION by USA to exclude time                               as   to Ivan Parker (pk, ) (Entered: 10t25t20t8)
i 1012512018                                 ORDER as to Ivan Parker: Arraignment hearing held on l0l25ll8 as to Defendant Ivan
i

                                             Parker. Attorney Richard S. Kling was present in court on behalf of the defendant. Defendant
i
                                             waives formal reading and enters a plea of not guilty as to all counts of the indictment. The
i

                                             Government advised the defendant of the charges pending against him and the maximum
                                             penalties. The following dates were given in open Court: l6.l(a) conference by 11/l/18,
                                             pretrial motions by l2ll8ll8, responseby ll2l19, reply by ll9l19, status hearing is set for
                                              ll16l19 at 10:00 a.m. before Judge Ellis. The Governments oral motion to exclude time is
                                             hereby granted. Enter excludable time from l0/25118 to and including ll16l19 in the interest
                                             of justice, for the filing of any pretrial motions, and in order to allow counsel reasonable time
                                             for effective preparation pursuant to l8 U.S.C. $3161(hX7XA), (h)(7)(BXiv) and l8 U.S.C.
                                             $3161(hXl)(D) (X-T). Defendant is to remain in federal custody. Signed by the Honorable
                                             Maria Yaldez on l0l25l18. Mailed notice. (pk, ) (Entered: 1012512018)
    t0t26t2018                    :S I LeffER         from Ivan Parker dated l0/19. (Envelope postmarked                                  l)l23l2}l8) (pk, ) (Entered:
                                             t0129t2018)

                                             MOTION by USA for protective order                     as to Ivan Parker (Richardson, Tobara) (Entered:
                                             nn5t20t8)
    un5t20t8                                 NOTICE of Motion by Tobara Sade Richardson for presentment of motion for protective
                                             order 39 before Honorable Sara L. Ellis on 1112012018 at 10:00 AM. (Richardson, Tobara)
                                             (Entered: llll5l20l8)

                                             MOTION to withdraw as attorney as to Ivan Parker Richard S. Kling (Kling, Richard)
                                             (Entered: lll1612018)

    lllt6l20t8                               NOTICE of Motion by Richard S Kling for presentment of motion to withdraw as attdrney 4l
                                             before Honorable Sara L. Ellis on lll20l20l8 at 10:00 AM. (Kling, Richard) (Entered:
                                             fin6t2ot8)
                                  ;i         ORDER as to Ivan Parker: Motion hearing held. Motion by USA for protective order 39 is
                                             granted. Enter Protective Order Governing Discovery. Motion to withdraw 4l is granted. The
                                             appearance of Attorney Richard Kling is withdrawn. The Court recruits new counsel from
                                             Federal Defender Program to represent defendant. Status hearing set for ll1612019 is stricken.
                                             Status hearing set for 1212012018 at l:30 PM. Attorney Richard Kling to turnover to new
                                             counsel twenty disks of discovery. Enter excludable time from I ll20l20l8 to and including
                                             1212012018 in the interest of justice, for the flling of any pretrial motions, and in order to
                                             allow counsel reasonable time for effective preparation pursuant to l8 U.S.C. $3161(hX7)(A),
                                             (h)(7)(BXiv) and l8 U.S.C. $3161(hXlXD) (X-T). Signed by the Honorable Sara L. Ellis on
                                             l112012018.Mailed notice. (pk, ) (Entered: 1112012018)

    nt20t20t8              ig4'R PROTECTIVE                        Order Governing Discovery as to Ivan Parker. Signed by the Honorable Sara

    https://ecf.i I nd.uscourts.gov/cgi-bi n/DktRpr.pl ?998437441709 I I -L_l _0- I
     41il20t9                               CM/ECF LIVE, Yer 6.2.2 - U.S. District Cottrt, Northern Illinois
               Case: 1:18-cr-00495 Document      #: 58 Filed: 04/15/19 Page 4 of 20 PageID #:251
    08/13/2018           MOTION by USA to seal search warrant, application, and affidavit (rp, ) Modified on
                         lll20l20l8 (rp, ).Modified on2l28l20l9 (dal, ). (Entered: O9ll3l20l8)
    08/ l51201 8                           PRETRIAL Bail Report as to Ivan Parker (SEALED) (Nelin, Laura) (Entered: 0811512018)
    08/ l5/2018                9RJ ORDER as to Ivan Parker: Detention hearing held on 8ll5l18 as to Defendant Ivan Parker
                                   Attorney Richard Kling appeared on behalf of the defendant. The Government's oral motion
                                   to detain the defendant based on being a risk of flight and a danger to the community ishereby
                                   granted. Defendant waives his right to a bond determination hearing at this time without
                                   prejudice. A status on preliminary examination hearing is reset to 8/21l18 at I1:00 a.m. in
                                   Courtroom 1041. Detention order to follow. Defendant is to remain in federal custody. Signed
                                   by the Honorable Maria Valdez on 81 1512018. Mailed notice (lf , ) (Entered: 08/ l71201 8)

    08/ l5/2018                   10       ATTORNEY Appearance for defendant Ivan Parker by Richard S Kling (lf, ) (Entered:
                                           08117 t2018)

    08t2U20t8                 ilm          ORDER as to Ivan Parker: Case called for status hearing onBl2ll18 as to defendant Ivan
                                           Parker. Defendant's counsel advised the Court that defendant is waiving his right to a
                                           preliminary examination hearing, therefore the status hearing set for 8l2ll18 at I l:00 a.m. isS1
                                           hereby stricken. The defendant is therefore bound to the District Couft, and will remain in                   l

                                           federal custody. Signed by the Honorable Maria Valdez on 812112018. Mailed notice. (kp, )                     l



                                           (Entered: Ogl2ll20l8)                                                                                         :



                                                                                                                                               .**.-i

    08t2U2018                     l3       SEALED MOTION by USA                    as   to Ivan Parker. (td, ) (Entered:0812312018)                      i

                                                                                                                                                         i
                                                                                                                                               ^-----1
    08t2U2018                     t4 SEALED ORDER as to Ivan Parker Signed by the Honorable Sidney I. Schenkier on                                       i

                                                                                                                                                         :


                                     8l2ll2}l8. (td, ) (Entered: 0812312018)                                                                            .
                                                                                                                                                         :




    08t2U2018                     l5       SEALED Document. (Attachments: # I Sealed Attachmen0 (td, ) (Entered: 0812312018)
                                                                                                                                                         l

                                                                                                                                                        I

    08t22t2018                    t2       CJA ORDER Appointing Counsel Under the Criminal Justice Act as to Ivan Parker. Signed
                                           by the Honorable Maria Valdez on8l22l20l8. Mailed notice (lf, ) (Entered:0812212018)                         j



I   oalDots                       t6       UNOPPOSED MOTION by USA for an Extension of Time to Return an Indictment as to Ivan
I
                                           Parker. (lf , ) (Entered: 09 107 12018)

    08t3U2018                     17       ORDER as to Ivan Parker. Signed by the Honorable Virginia M. Kendall on 8/3 112018.
                                           Mailed notice (lf, ) (Entered: O9l07l2Ol8)
    09n3t2018                     I9       ORDER signed by Judge Susan E. Cox on9ll3l20l8 (rp, ) Modified on 1112012018 (rp, ).
                                           (Entered: 0911312018)

    09fi3t20t8                   20        APPLICATION and affidavit for a search warrant (Attachments: # I Search and seizure
                                           warrant)(rp, ) Modified on 1112012018 (rp, ). (Entered: 0911312018)
    0911712018                   2t        SEALED WARRANT Returned Executed (Richardson, Tobara) (Entered: 0911712018)
    09t28120t8                   22        SEALED MOTION by USA.                   fir, ) (Entered:0912812018)
    09t28t2018                   23        SEALED ORDER. Signed by the Honorable Maria Valdez on9l28l20l8.(jr, ) (Entered:
                                           09128t20t8)

    49128120t8                   24 I SEALED Document. fir, ) (Entered: Ogl28l2}t8)
                                       I

    tolo4l)otR                   26 I SEALED
                                         LED DOCUMENT      (rp, )) (Entered'
                                             DOCIIMF.NT (rn.       (Entered: 10/04/2018)
                                                                             lO/O4I?OlR)

                                           SEALED DOCUMENT (rp, ) (Entered: 1010412018)
    ton1t20t8                              INDIC'TMENT as to Ivan Parker                (I)   count(s)   I (pk, ) (Entered: l0/ I 8/201   8)

    10il7 t2018                  30        DESIGNATION Sheet: FELONY (Category 2).(pk, ) (Entered: l0/18/2018)
    10il7t2018                   -ll       MINUTE entry before the Honorable M. David Weisman: No bond set; detained by

    https://ecf.i lnd.uscourts.gov/cgi -bin/DktRpt.pl ?99843744170911 -L_l _0- I
                 Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 5 of 20 PageID #:252

TRULINCS 521934?.4 - PARKER, lvAl'i KELSEY - Unit: CC'C-E-A


FROM: Kling, Richarci
TO:52193424
SUBJECT: RE: court
DATE: 08121PA1B 12:2i:25 PM

You were due in court. Probably a scre'or up. As soon as I knovr I'll let you knovr'

IVAN KELSEY PARKER on 812112018 9:35:57 AM wroie
idontknowwhatsgoinEonbutiwou!daPirfelia..eiiiiyoucamgtsSeernethankyousir




                                                  r*yjil.ta#1re;

                                    0l0Z '00 uef saJldxl u0trc            ,, ,,,,   :l
                                       Slouftll JCi]elS   -   tr1qr,4   i.,ro1',
                                                                                    r
                                                                                    ,ti
                                             .!.tr$tuM 11VH3ti,)                    6
                                                lv_rs -rYl3trrn                     r
                                                                                    F




                                                                                          \r-r1)
                Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 6 of 20 PageID #:253

                                                     {'r:C-E-A
TRULINCS 52193424 - PARKHR, iv,t'.\1 KELSEY - Uriit:


FROM: Kling, Richard
TO:52193424
SUBJECT:Court
DATE: 0812112018 01:06:13   Ptt4

                                                                                 now I am awaiting discovery from the AUSA but
Neither you nor your friend were brought c,ver due to a mi>: up in rlates. Right
                                                                                        get over to see you. Just be patient'
you. have no new court date. As soon as I know anytl'ring new or g.et discovery I will




                                                                            {v.,Y' :*iu-'"'*"'t"'   -t'.:'":a';-'r;ei


                                                                            f-    -,,J{:iiJ'f:,',,,.lr' "'r.rg
                                                                             1 r.' ^! '-'"''ir'-'
                                                                             ,.Il.
                                                                                                                         I
                                                                              il




                                                                                                                        t+ t7
                    Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 7 of 20 PageID #:254

TRULINCS 52193424, - PARKER, tV/,!'i KI.LSEY - L.rnit: {:';C-E-4.


FROM: Kling, RicharcJ
TO:52193424
SUBJECT: RE: Court
DATE: 0812312018 1 0:36:04        Flu'l


I   was there. Have thei'n ceil! me.'fhey are irct co,'rect.

IVAN KELSEY PARKER on Bl23l20'i8 9:C8:34 PM wrote
because my family rvils at crt)ti',:cr tne c,i'; 'l/e,",slay and t,'rc1, lci," t.telt i go   il   court on the 28th and she go on the 29th.
--*Kling, Richard on 8/23i201E 7:06 Pi\"!v'rrrte:



What makes you think you have court Tuesrlay?

IVAN KELSEY PARKER an 812iftA18 4:5i.i:16 PIvl wrcte
So i got court Tuesday right? what tinte sn i can let my oeopie            h:n'-iv'r?




                                                                                                          V\

                                                                                                             4n
                 Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 8 of 20 PageID #:255

TRULINCS 52193424 - PARKER, lvAl{ KELSEY - Unrit: LCC-E-A


FROM: Kling, Richard
7O:52193424
SUBJECT: RE:Court
DATE: 0812412018 02:A6.17        Pi"tl


you do not. The AUSA     iarill present   eviien,:e to the grand jury in l.he next cor.iple of weeks, and if they return and indictment
then we will get a court daie.
                                         'i2.i:;,2:47 P\4
IVAN KELSEY PARKEFi AA" E,'TTj1AI8                          ,VTCIE,

So you telling me that i clont have a court date?




                                                                                                                            riiir

                                                                                                              LtlC'tf'=i \VriiSHT
                                                                                                        ItoturY'euntit
                                                                                                                       - State oflliino'
                                                                                                                         ExPires Jan   tt:*
                                                                                                 lltv   io*ti,i,tion                          :




                                                                                                           ry',-h
               Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 9 of 20 PageID #:256

TRULTNCS 52193424 - PARKER, IVAN KELSEY - Unit: CCC-E-A
_.--_-----               --:---
FROM: Kling, Richard
TO:52193424
SUBJECT: RE: Court
DATE: 1010112018 03:21:08 PM

Although perhaps I should've checked with you, it is not unusual for a defense attorney to agree to an extension for the
government to secure an indictment, particularly for the first time. I am not at this point filing any motion to dismiss. The
complaint thoroughly sets forth what their allegations are, and when we get the discovery in the near future we will know a lot
more. As I told you this morning you're just going to have to be patient. lt is sometimes painfully slow system.

IVAN KELSEY PARKER on 1011t2018 1:51:58 PM wrote
I feel like you are not working for me like you say you are and this is why you gave the AUSA an extension without making me
aware. I was served a complaint Aug.13TH. lt has been well over the thirty days and I'm feeling that you have just sabotaged
my case by giving the AUSA extra time. I would really appreciate it if you would immediately file a motion to dismiss under the
Federal Rules to Criminal Procedures-18 U.S..C 3161. Time Limits and Exclusions.

(b) Any information or indictment charging an individual with the commission of an offense shall be filed within thirty days from
the date on which such individual was arrested or served with a summons in connection with such charges. lf an individual has
been charged with a felony in a district in which no grand jury has been in session during such thirty-day period, the period of
time for filing of the indictment shall be extended an additional thirty days.




                                                                                                              i-i:BL**_!!(,

                                                                                               OFFICIAL SEAL
                                                                                            l',,tiCH*EL WBIGHT
                                                                                 rrriaiv p$)iic       _ Siate
                                                                                                              of lllin:               I
                                                                                                                                      !p
                                                                                 i.   ciii;-itissicn Expires Jan
                                                                                                                   30
                                                                                            .:   - .._riiirqits;!!E:*P_gF.
                                                                                                                              ..-:;o*iiP




                                                                                                                    W
                                                                                                                    , -l
                                                                                                                                           ,a-h
                Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 10 of 20 PageID #:257

TRULINCS 52193424 - PARKER, IVAN KELSEY - Unit: CCC-E-A


FROM: Kling, Richard
TO:52193424
SUBJECT: RE: Court
DATE: 1010112018 03:36:07 PM
                                                                                                the following week at the very latest'
Just got off the phone with the AUSA. They plan to go to the grand jury either next.week or
I will not agree to any further extensions oi time. lt viould not of made a difference
                                                                                       in any event. I did leave a voice message for
your aunt and for your sister and hope they will return my calls.

IVAN KELSEY PARKER on 101112018 1:51:58 PM wrote
I feel like you are not working for me like you say you are and this is why
                                                                            you gave the AUSA an extension without making me
                                                                                                   that you have just sabotaged
aware.. I was served a comflaint Aug.13iH. rt has been well over the thirty days and I'm feeling
                                                                                              file a motion to dismiss under the
,y .rr" by giving the AUSA extra time. I would really appreciate it if  you would immediately
federal Rutds tobriminal Procedures-18 U.S.C 3161. Time       Limits  and Exclusions.

(b) Any information or indictment charging an individual with the commission of an offense shall be filed
                                                                                                          within thirty days from
the date on which such individual was arrested or served with a summons in connection with such
                                                                                                     charges. lf an individual has
                                                                                                           period, the period of
been charged with a felony in a district in which no grand jury has been in session during such thirty-day
time for filing of the indictment shall be extended an additional thirty days.




                                                                                                                      a;''   ,i:
                                                                                                   ;g*-)s&@ab'
                                                                                                            NFFIC\i,L SLN'-
                                                                                                                     Y131t    iI
                                                                                                           ^X"uogu

                                                                                                   ,-.t.',tyffii;.-'
                                                                                                       -a<}*qgg'
                                                                                                  '.'--'




                                                                                                              '//\!'l-)5
              Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 11 of 20 PageID #:258



l:::l:: :":::-T::.llll :Til                               lll lll 11
UNITED STATES ATTORNEY
A TRUE BILL:
FOREPERSON


IVAN KELSEY PARKER on 1O12412018 4:06:50 PM wrote
I never filed a pro se motion. I only filed a motion that we discussed and I felt that you should have filed it but since you didn't I
felt it necessary for me to have to file the motion to dismiss. I have yet to receive an indictment and you did give them
permission to have additional time to file.an indictment which is something I would have never agreed to do especially since I
am innocent of any charges they would try to bring forth on me. I wasn't trying to undermind you or your postion as my attorney
I was doing what I felt necessary to get out of this place that I dont belong in, so I have no idea of what motion to go pro se
you're talking about the truth is you're getting paid by someone to represent ME and therefore you shouldn't have a problem
doing what I request from you that isn't illegal I know you have a ton of experience and I am a relative rookie in this situation but
I know enough to know whwhat'sight and how lwant my case to be handled and represented. With all due respect its MY life
that is on the line not yours. So I hope Thursday you will be willing to take what I said into consideration and continue to do your
best to work for MY benefit. Thank you.
---Kling, Richard on 1012312018 5:06 PM wrote:


Dear Mr. Parker,
I will see you in court on Thursday morning and we could discuss more fully the pro se motion that you filed. I can tell you in no
one certain terms that as long as you are represented by counsel, whether it's me or anybody else, the judge will tell you that
you have no business filing your own motions. You have a lawyer to file motions on your behalf and the judge will give you a
choice of representing yourself or continuing to be represented by counsel. Additionally, we reached out to your family and got
no response. We will see ycu in court Thursday morning and hopefully resolve any questions that you have.
                 Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 12 of 20 PageID #:259



TRULINCS 52193424' PAiiKER" l\/l',i',[ KELSEY - [Jnit:: C[C-E-A


FROM: Kling, Richard
fO:52193424
SUBJECT: Representation
DATE: 1111212018 04:51:04.      Plv'l


Mr. parker, you need to make a decision. I vrould love to continue to represent you and think you have a triable case based on
the discovery I have reviewed so far. But i ivitl not tolerate your l'ieaci shakirrg, and a rolling, and your perception that you think
you know better than everybcciy else. Ali v,:u're going] to do is pr"it ),curself in the penitentiary. So if you're willing to cooperate,
let me know and Iwill nc,t fii,: a r:otiun trr .irlh..lr'2\rd. Hor*ve,rer let nre know socner than later or else you'll end up having another
lawyer




                                                                                                                   '[ll'i   o, n
                                                                                      il     H,#!,i,f,:*ffi
                                                                                                                               '(a-/>
                  Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 13 of 20 PageID #:260

TRULINCS 52193422tr - PARKER, lvA,i'l KI"LSEY - L.Injt: CCC-E-A


FROM: Kling, Richard
TO:52193424
SUBJECT: RE: COURT
DATE: 11l13DA1B 05:36:23         Pi\4

you can tell it to the judge next week. lf i iin: out, I urill give the di-sco,refy       h,ar:k to   the AUSA or to your new lawyer.

IVAN KELSEY PARKER on 111i312018 r':'19:35 Plvl wrote
NO I'M TELLING 1',93 f lr.)Vi'/ilLR= fi'-- ,- lr4'/'-l\\v/E'q"!!i.!!ll!
---Kling, Richard on 1 1 11312018 2:51 Plv'I rtrrote:


                                                                                                         protective order and
The case is being moticned up by the ALl,lA for next week,pro'r:ably Tuesda,r. to address the issue of a
whether you rvanl me to stay in the case as your law,ver. so I uvill .iee you rifrri week in court.

IVAN KELSEY PARKER an 1i11312A18 ! i:38:48 Alt4 wroi.e
yOu did'nt say nOthing like that. $o wliell irr'€: !Cti ggnl'ta Sentj   i'r   i; fr'ie?
--*-Kling, Richard on 11113i2018 9:21 Ai',4 wrote:


                                                                                                               my office
No. As I told you I cannot ieave your disccvery hecause it is unrlerr court proi+ciive order. I have it all in

IVAN KELSEY P,A,RKER an 1111312018 8:33:55 AM tnircte
DID YOU LEAVE IYIY DlStiOVERY"l
      Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 14 of 20 PageID #:261



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                                                           RECEIVED
UNITED STATES OF AMERICA                                                        AUo 3   i   ?018
                                                 No. 18 CR 495            ,*,f5'JHHl3+bffiH?^"
        v.

IVAN PARKER                                      Acting Chief Judge
                                                 Virginia M. Kendall

                 GOVERNMENT'S IJNOPPOSED MOTION
        FOR AN EXTENSTON OF TII\,IE
                                                                                              -
        The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH,

JR., United States Attorney for the Northern District of Illinois, respectfully moves

this Court, pursuant to 18 U.S.C.     $ 3161(h)(7),   for a 40-day extension of time, to and

including October 19, 2OL8, of the time in which to seek the return of an indictment

against the defendant, IVAN PARKER, who has been charged in Case No. 18 CR

495. In support of this motion, the government states as follows:

        1.    On August 10, 2018, law enforcement amested the defendant. On

August 13, 2018, the defendant was charged by criminal complaint with robbery, in

violation of Title 18, United States Code, Section 1951(a).

        2.    More specifically, as set forth in the criminal complaint, on or about

hly    27, 2018, Victim
                          -A
                               began servicing an ATM machine, As part of his work;

Victim A had with him a black bag that contained United States Currency. Once

Victim A and the person later identified as the defendant were alone, the defendant

approached Victim A. Victim A recalled the defendant stated words to the effect of

"I don't want to hurt you, but," while pointing       a black/dark blue handgun to Victim

A's head. Victim A recalled attempting to push the gun away, and a physical
   Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 15 of 20 PageID #:262



struggle ensued. Victim    A explained that the defendant    used pepper spray on

Victim A. The defendant then grabbed the black bag containing United States

currency and departed.

      B.           August 10, 2018, during the execution of a search warrant at the

defendant's residence, law enforcement found, among other things, a small canister

of pepper spray and an unopened canister of pepper spray, a .25 caliber pistol with

three live rounds of amrnqqition. and a bag_g!4t44149_4ppl_glrmately 113 gram sof

suspect crack cocaine.

      4.      Magistrate Judge Valdez held the defendant's initial appearance on

August 13, 2018.    At the initial   appearance, Magistrate Judge Valdez appointed

Gerardo Gutierrez as counsel for the defendant.

      5.      On August 15,20L8, Magistrate Judge Valdez 4ppointed Richard Kli4g

as counsel for the defendant, and the defendant waived a detention hearing without

prejudice and was remanded into the custody of the U.S. Marshals.

      6.      On August 2L,2018, the defendant waived his right to a preliminary

hearing, being aware that the government would seek an indictment.

      7.      In   anticipation of asking the grand jury to return an indictment

against the defendant, Iaw enforcernent submitted the firearm found on August'L0,

2Ot8 for forensic analysis. The analysis        will be unable to be completed by
September 9, 2018, the date by which the government must seek         to return    an

indictment.




                                            2
    Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 16 of 20 PageID #:263



             The government has also been working to have approximately eight

witnesses go before the grand       jrry.      The government believes that the grand jury

would benefrt from hearing their testimony as it relates to the defendant's actions

during the two weeks afber the.robbery, prior to the defendant's arrest.

      9.     Generally, the government must file an indictment within 30 days of a

defendant's arrest. 18 U.S.C. $ 3161(b). Here, the deadline to file an indictment is

September 28. 2OL6. This Court may extend               this period, however, if the ends of
justice served by granting the continuance outweigh the best interest of the

defendant and the public in a speedy trial. /d. $ 3161(h)(7)(A);           see   also United States

u- Adams, 625 F.Sd 371, 378-79           (7th Cir. 2010). Among the factors identified by

Congress as relevant to a determination of whether time should be extended for the

government to seek the return of an indictment or file an. information are those. set

forth in 18 U.S.C.   $   3161(hX7)(B).   It   provides in relevant part:

      Whether the case is so unusual or so complex, due to the number of
      defendants [orJ the nature of the prosecution                     that it is
      unreasonable to expect adequate preparation for         pretrial proceedings
      or for the trial itself within the time limits established by this section.

      Whether, in a case in which arrest precedes indictment, delay in the
      frling of the indictment is caused because the arrest occurs at a time
      such that it is unreasonable to expect return and filing of the
      indictment within the period specified in section 3161(b), or because
      the facts upon which the grand jury must base its determination are
      unusual or complex.

      Whether the failure to grant such a continuance in a case which, taken
      as a whole, is not so unusual or so complex as to fall within clause (ii),
      would deny the defendant reasonable time to obtain counsel, would
      unreasonably deny the defendant or the Government continuity of
      counsel, or would deny counsel for the defendant or the attorney for




                                                  3
    Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 17 of 20 PageID #:264



        the Government the reasonable time         necessary for the effective
        preparation, taking into account the exercise of due diligence.

18 U.S.C. $$ 3161(h)(7)(B)(ii),   (iii), and (iv).

        10.   The government currently estimates that one 40-day extension of time

from the current expiration'd.ate of September 9, 20L8, to an including October       1-9,


2llll,will be sufficient   time within which to return an indictment in this matter.

Here, an extension is necessary to allow the reasonable time necessary for the

effective preparation of this case, taking into account the exercise of due diligence.

Specifically, the extension   will allow the return of forensic analysis for the firearrn
and the presentation of evid.ence by approximately eight witnesses to the grand

jury.

        11.   Counsel for the defendant does not oppose this motion.




                                                4
   Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 18 of 20 PageID #:265



                                   Conclusion
      For these reasons, the United States respectfully requests that this Court

grant this Motion and extend the time for the return of an indictment or for filing

an information against the defendant to, and including, October 19, 2018.



            Respectfully submitted,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                      By:    sl Tobara Richardson
                                            Tobara S. Richardson
                                            Assistant United States Attorney
                                            United States Attorney's Office
                                            219 S. Dearborn Street
                                            Chicago, Illinois 60604
                                            (3L2) 469-6305

Dated: August 30, 2018




                                        5
Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 19 of 20 PageID #:266




                                 a
                                 -\t
                                    F
                                       llD
                                             4.
                                             G
                                                  r,:)




                                                              .co
                                                         -
                                                         dt
                                                               ro




                                                                     %
                                                                     '-'a?
                                                                      %
                                                                     -'-4'
Case: 1:18-cr-00495 Document #: 58 Filed: 04/15/19 Page 20 of 20 PageID #:267




                                    METROPOLITAN CORRECTIONAL CENTER
                                         ?I W. VAN BUREN STREET
                                                     CHICAGO,IL 60605

              Theenclosedletterwasprocessedthroughspccialmailingproceduesforforwardingtoyou.This
                                                                                   question or problem over r'vhich
              letter has neither been oplned nor inspecaed. tf the writer raises a
              this facility has jurisdiction, you may wish to rerum the materiel for
                                                                                            further information or
                                                                                                             please
              :Urin"atlon. If tie writer encloses correspondence for forwrding to another addrersee,
                      the enclosure to the above address.
